IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carbon Lehigh Intermediate Unit #21,    :
                       Petitioner       :
                                        :
               v.                       :       No. 750 C.D. 2021
                                        :
Kimberly Waardal (Workers'              :
Compensation Appeal Board),             :
                      Respondent        :


PER CURIAM                             ORDER


               NOW, February 10, 2022, upon consideration of Petitioner’s

application for reargument, and Respondent’s answer in response thereto, the

application is denied.